
	

113 HR 1346 IH: Catching Up To 1968 Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1346
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to provide
		  for an increase in the Federal minimum wage and to index future increases to
		  such wage to increases in the consumer price index.
	
	
		1.Short titleThis Act may be cited as the
			 Catching Up To 1968 Act of
			 2013.
		2.Increases in the
			 Federal minimum wage
			(a)Minimum
			 wageSection 6(a)(1) of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking not less than— and
			 inserting not less than the greater of—;
				(2)by striking
			 subparagraphs (A) through (C) and inserting the following:
					
						(A)$10.50 an hour; and
						(B)beginning 1 year after the wage provided
				for in subparagraph (A) takes effect and each year thereafter, the wage
				determined by the Secretary that raises the wage of the preceding year in
				proportion to the increase in the Consumer Price Index for all urban consumers
				for the preceding year, and maintains the wage of the previous year should the
				Consumer Price Index
				decrease.
						.
				(b)Minimum wage for
			 tipped employeesSection
			 3(m)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)) is
			 amended to read as follows:
				
					(1)the cash wage paid such employee shall be
				70 percent of the minimum wage in effect under section 6(a)(1);
				and
					.
			(c)Publication of
			 wagesSection 6 of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 206) is further amended by adding after
			 subsection (b) the following:
				
					(c)Not later than 60 days prior to the
				effective date of any increase in the minimum wage pursuant to subsection
				(a)(1)(B) or increase in the minimum wage for tipped employees in accordance
				with section 3(m)(1), the Secretary shall publish in the Federal Register and
				on the Internet website of the Department of Labor a notice announcing the
				adjusted required wage or
				wages.
					.
			(d)Amended
			 Farmworker exemptionSection
			 13(a)(6) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(6)) is
			 amended to read as follows:
				
					(6)any employee employed in agriculture if
				such employee is a member of the employer’s immediate family;
				or
					.
			(e)Elimination of
			 home healthcare worker exemptionSection 13(a)(15) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 213(a)(15)) is amended by striking
			 or any employee employed in domestic service employment to provide
			 companionship services for individuals who (because of age or infirmity) are
			 unable to care for themselves (as such terms are defined and delimited by
			 regulations of the Secretary).
			(f)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall take effect 60 days after the date of enactment
			 of this Act.
			
